       Case 4:13-cv-00165-RSB-BKE Document 65 Filed 12/17/18 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

UNITED STATES OF AMERICA, ex rel.              )
KELLY RENEE WELLS,                             )
                                               )
                   Plaintiff,                  )
                                               )    Civil Action No. 4:13-cv-165
v.                                             )
                                               )
MACY’S, INC., et al.,                          )
                                               )
                   Defendants.                 )

     JOINT NOTICE OF SETTLEMENT AND STIPULATION OF DISMISSAL

       The United States of America and Kelly Renee Wells, by and through the

undersigned counsel, respectfully notify the Court that the parties have finalized the

settlement of this action. The parties request that this Court dismiss the action,

pursuant to and consistent with the terms of the Settlement Agreement, reserving to

each party all rights under the Settlement Agreement.

        This 17th day of December, 2018.

                                           Respectfully submitted,

                                           BOBBY L. CHRISTINE
                                           UNITED STATES ATTORNEY

                                           s/ J. Thomas Clarkson
                                           J. THOMAS CLARKSON
                                           Assistant United States Attorney
                                           Georgia Bar No. 656069
                                           Post Office Box 8970
                                           Savannah, Georgia 31412
                                           Telephone: (912) 652-4422
                                           Facsimile: (912) 652-4227
                                           Email: thomas.clarkson@usdoj.gov




                                           1
Case 4:13-cv-00165-RSB-BKE Document 65 Filed 12/17/18 Page 2 of 3




                             /s/ Page A. Pate
                             Page A. Pate
                             PATE & JOHNSON, LLC
                             Georgia Bar No.: 565899
                             101 Marietta Street, Suite 3300
                             Atlanta, Georgia 30303
                             (404) 223-3310
                             Attorney for Plaintiff Kelly Renee Wells




                                2
      Case 4:13-cv-00165-RSB-BKE Document 65 Filed 12/17/18 Page 3 of 3




                            CERTIFICATE OF SERVICE

       This is to certify that I have on this day served all parties in this case in

accordance with the notice of electronic filing (“NEF”), which was generated as a

result of electronic filing in this Court.



                                             /s/ J. Thomas Clarkson

                                             J. Thomas Clarkson
                                             Assistant United States Attorney
